                                                      U.S. Department of Justice

                                                      United States Attorney
                                                      Southern District of New York

                                                      The Silvio J. Mollo Building   USDC SDNY


MEMO ENDORSED
                                                      One Saint Andrew’s Plaza
                                                      New York, New York 10007
                                                                                     DOCUMENT
                                                                                     ELECTRONICALLY FILED
                                                      December 24, 2019              DOC #:
                                                                                     DATE FILED: 12/26/2019
 BY ECF
 The Honorable Valerie E. Caproni
 United States District Judge
 Southern District of New York
 Daniel Patrick Moynihan U.S. Courthouse
 500 Pearl Street
 New York, New York 10007

       Re:      United States v. Singh, 14 Cr. 796 (VEC)

 Dear Judge Caproni:

        The Government respectfully writes in response to defendant Upinder Singh’s motion, dated
 November 15, 2019, requesting early termination of his supervised release, which is currently set to
 terminate on February 12, 2020.

         The Government has conferred with the defendant’s current probation officer in the Middle
 District of Florida, Analesha Berrios, who has indicated that the defendant meets that office’s criteria for
 early termination of supervised release. The Government further has confirmed that the defendant
 currently has steady employment, has been compliant with his supervised release, has completed the
 required 300 hours of community service, and has paid the entirety of his restitution.

         Accordingly, although generally “a defendant’s full compliance with the terms of his or her release
 is not a sufficient justification for reducing the original sentence,” United States v. Discenza, No. 14 CR
 273 (NRB), 2016 WL 3443586, at *1 (S.D.N.Y. May 31, 2016) (citations omitted), in light of the
 defendant’s current status on supervised release and his probation officer’s position that the defendant
 meets the criteria for early termination, the Government does not object to the defendant’s motion.

                                                                  Respectfully Submitted,
IT IS HEREBY ORDERED that Defendant's
motion for early termination of supervised release,               GEOFFREY S. BERMAN
Dkt. 171, is GRANTED. Defendant's term of                         United States Attorney
supervise release is terminated. The Clerk of
Court is respectfully directed to close the open            By:                                     .
motions on Dkts. 171 and 174.                                      Elinor L. Tarlow
                                                                   Assistant United States Attorney
                                                                   (212) 637-1036

 cc:         Aaron M. Goldsmith, Esq. (by ECF)          SO ORDERED.


                                                                                       12/26/2019
                                                        HON. VALERIE CAPRONI
                                                        UNITED STATES DISTRICT JUDGE
